Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/21 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Lebens on 2/23/22.

The application has been amended as follows: 
Please cancel claims 7 & 9 and amend claims 1, 8 & 10 as below. 


a plurality of lithium ion electrochemical cells, wherein each of the plurality of the lithium ion electrochemical cells is configured to generate electrical energy from chemical reactions, each of the plurality of the lithium ion electrochemical cells comprising a respective first end and a respective second end, wherein each respective first end comprises a respective vent, wherein each of said plurality of lithium ion electrochemical cells is aligned along parallel axes with each other of said plurality of lithium ion electrochemical cells with each said respective first end in a first direction, and each said respective second end in a second direction; 
a first bus electrically coupled to respective first electrodes of each of said plurality of lithium ion electrochemical cells at said respective first end; 
a second bus electrically coupled to respective second electrodes of each of said plurality of lithium ion electrochemical cells at said respective second end; 
a diffuser plate juxtaposed with said first bus at said respective first end, wherein the diffuser plate is aligned with a plane normal to the parallel axes, the diffuser plate comprising a first side facing the respective first ends and a second side facing away from the respective first ends, the diffuser plate comprising channels for venting gas on said first side, the diffuser plate further comprising a plurality of diverters, each diverter including at least one arc protruding from said first side and at least one gap, wherein each arc comprises a curved cross-section oriented parallel to the diffuser plate alignment, wherein the gaps in the diverters form the channels for venting gases;
a heat sink layer juxtaposed with one of said first bus and said second bus; and   
a third bus electrically coupled to respective second electrodes of each of said plurality of lithium ion electrochemical cells at said respective second end, wherein the heat sink layer is interposed between the second bus and the third bus.

7.(Cancel)

8. (Amended) The apparatus of claim1, wherein: said heat sink layer comprises a phase change material.  

9. (Cancel)
 
10. (Amended) The apparatus of claim1, further comprising: a fuse interposed between the second bus and the third bus.  

Allowable Subject Matter
Claims 1-6, 8, 10-12 and 37-40 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record Li et al. CN206834265,  Ijaz et al. (US 2009/0297892) and NG et al. (US 2017/0012331) has been presented and does not disclose:
wherein each arc comprises a curved cross-section oriented parallel to the diffuser plate alignment

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723